Citation Nr: 0901251	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent disabling for retropatellar pain syndrome of the 
right knee.

2.  Entitlement to an increased evaluation in excess of 10 
percent disabling for retropatellar pain syndrome of the left 
knee with degenerative changes on x-ray.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to July 1990, 
during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO), which inter alia denied increased 
evaluations in excess of 10 percent for retropatellar pain 
syndrome of the right knee and left knee.  The veteran 
disagreed with such decisions and subsequently perfected an 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased evaluations in excess of 10 
percent for his service-connected bilateral knee 
disabilities.

Review of the record reveals that the veteran last underwent 
a VA examination of the "joints" in September 2004, and the 
record contains subsequent statements from the veteran to the 
effect that his bilateral knee disabilities have worsened.  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the veteran's service-connected bilateral knee disability.  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claims.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held in part that 
VA's duty to notify an appellant seeking an increased 
evaluation included advising the appellant that, to 
substantiate a claim, the appellant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the appellant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
appellant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the appellant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the appellant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the appellant.  Additionally, the appellant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  In this case, such notice has not 
been provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the veteran to submit evidence 
that his conditions have worsened, 
including the effect an increased 
worsening of the conditions have on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.

2.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from the VA Medical 
Center in Shreveport, Louisiana, and VA 
Outpatient Clinic in Monroe, Louisiana, 
dated from 2007 to the present, 
regarding the veteran's retropatellar 
pain syndrome disability of the 
bilateral knees. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

2.  After completion of the above-
requested development, the veteran should 
be afforded a VA "joints" examination 
to determine the current nature, extent, 
and severity of his service-connected 
bilateral knee disabilities.  

Specifically, the examiner is requested 
to note: (a) whether the veteran 
demonstrates favorable ankylosis of the 
left and right knees in full extension, 
in slight flexion between 0 degrees and 
10 degrees, in flexion between 10 degrees 
and 45 degrees, or extremely unfavorable, 
in flexion at an angle of 45 degrees or 
more under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256; (b) whether the veteran 
demonstrates moderate or severe recurrent 
subluxation or lateral instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257; 
(c) whether the veteran demonstrates 
semilunar, dislocated cartilage, with 
frequent episodes of "locking," pain, 
and effusion into the joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5258; 
and (d) whether the veteran demonstrates 
malunion of the tibia and fibula with 
moderate or marked knee or ankle 
disability, or nonunion of the tibia and 
fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe ranges of left and right knee 
motion (flexion and extension) in terms 
of degrees.

The examiner is also requested to note 
whether the veteran's bilateral knees 
exhibit weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left and right knee repeatedly 
over a period of time.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
and MRI studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's claims for 
entitlement to increased evaluations in 
excess of 10 percent for the veteran's 
service-connected retropatellar pain 
syndrome disability of the bilateral 
knees, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




